Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 22, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  148981(40)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh,
                                                                                                                         Justices
            Plaintiff-Appellee,
                                                                     SC: 148981
  v                                                                  COA: 319642
                                                                     Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Criminal Defense Attorneys of
  Michigan to extend the time for filing a brief amicus curiae is GRANTED. The amicus
  brief submitted on February 15, 2019, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 22, 2019

                                                                                Clerk